Citation Nr: 1727235	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-31 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a kidney disorder, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's current kidney disorder is related to active duty, to include exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran testified at the Board hearing that he received treatment for his kidney condition at the Phoenix and Santa Fe VA Medical Centers (VAMCs) in the late 1940s.  The RO attempted to obtain his VA treatment records from the Santa Fe VAMC (Albuquerque) but were informed that there were no records for the Veteran on file.  In a September 2016 letter, the Veteran was notified of the unavailability of these records and was asked to submit any records in his possession.  38 C.F.R. § 3.159(e).  VA has not received a response to this request.  VA treatment records from the Phoenix VAMC were obtained and associated with the record.  The Veteran was provided a VA examination in October 2016 in connection with the claim decided herein.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that there has been substantial compliance with its June 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain onset of symptoms, duration of symptoms, and any nexus between service and the current disability.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for service connection.  The VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). Bryant v. Shinseki, 23 Vet. App. 488 (2010)

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a chronic (permanent) worsening of the condition beyond its natural progression.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge from service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing entitlement to service connection generally requires having (1) competent and credible evidence of current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for a disability that is claimed to be due to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that may be service-connected on a presumptive basis as specific to radiation-exposed veterans.  38 U.S.C.A. §§ 1112(c), 1137; 38 C.F.R. § 3.309(d).  Second, a "radiogenic disease" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is otherwise established that a disease diagnosed after discharge was incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).

In this case, the medical evidence of record shows that the Veteran has current diagnoses of cystic kidney disease and hypertensive nephrosclerosis as evidenced by an October 2016 VA Kidney Conditions examination report.  These conditions are not among the specific listed diseases eligible for presumptive service connection under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d), or among the "radiogenic diseases" under 38 C.F.R. § 3.311(b)(2).  A July 2006 VA Ionizing Radiation Registry examination report noted that there was no evidence of disease currently known to be related to ionizing radiation.  The Veteran has not cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4).  Consequently, as a matter of law, VA has no duty to develop this claim in accordance with the provisions of 38 C.F.R. § 3.311.

Nevertheless, direct service connection may be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran contends that he was exposed to ionizing radiation in service when he traveled through Nagasaki, Japan, following the atomic bomb attack in 1945.  Service personnel records indicate that the Veteran served as a truck driver while serving with Headquarters and Headquarters Troop, 2nd Squadron, 7th Cavalry in Tokyo, Japan and drove a light truck and assisted in escorting the Emperor and Premier of Japan from place to place.

The RO contacted the Defense Threat Reduction Agency (DTRA) for verification of the Veteran's duties in service, to include if he had exposure to radiation in service.  In October 2015, the DTRA responded that the Veteran's unit morning reports showed that he arrived at Hara-Machida, Japan (approximately 405 miles from Hiroshima and 575 miles from Nagasaki), on October 20, 1945, while attached to the 658th Replacement Company.  The Veteran departed on October 26, 1945, and was assigned to "E" Company, 306th Infantry Regiment, Hakodate (approximately 680 miles from Hiroshima and 850 miles from Nagasaki), the same day.  He then transferred to "H" Troop, 7th Cavalry Regiment in  Tokyo (approximately 420 miles from Hiroshima and 595 miles from Nagasaki), on February 22, 1946, and remained with this unit through July 1, 1946.  Based on the foregoing, the DTRA concluded the historical records did not document the Veteran's presence with the American occupation forces in Hiroshima or Nagasaki.  As such, exposure to ionizing radiation is not conceded in this case.

Even assuming that the Veteran was exposed to radiation during his service in Japan, there is no competent lay or medical evidence of record indicating that the Veteran's current kidney disorder had its onset in service, is related to ionizing radiation exposure in service, or is otherwise related to service.

While the Veteran's service treatment records are determined to be unavailable in this case, the Veteran does not contend that he was treated for, or diagnosed with, any kidney condition in service.  Rather, he asserted during the May 2015 Board hearing that he received treatment at the VA medical centers in the late 1940s for kidney problems.  VA has obtained all available VA treatments for the Veteran dated from March 2001 to June 2016; however, the first evidence of record showing kidney condition is an April 2010 computerized tomography (CT) of the thorax, which showed cystic structures in the kidneys.  The Veteran was noted to have no prior history of kidney disease or creatine greater than 1.3.

Regarding the etiology of the Veteran's current kidney diagnoses, the October 2016 VA examiner opined that the Veteran's kidney condition (cystic kidneys and hypertensive nephrosclerosis) was less likely than not incurred in, or caused by, the claimed in-service radiation exposure while stationed in Japan briefly.  In reaching this conclusion, the examiner noted that the Veteran's service treatment records did not reveal the presence of kidney cyst or hypertension, and that the Veteran's clinical records documented a long standing hypertension and a diagnosis of cystic kidneys in 2010.  The examiner explained that according to credible medical literature, renal cysts result from genetic processes (autosomal dominant polycystic disease) or are acquired later in life and development of renal cysts is more common in older patients; for a renal cyst, age, male gender, renal dysfunction and hypertension were risk factors for development of renal cysts; exposure to ionizing radiation was not listed as a risk factor for development of renal cysts.  The examiner added that the Veteran's hypertension was essential and was not caused by ionizing radiation as his hypertension developed more than 30 to 40 years after separation from service.

The Board notes that the conclusion of the VA examiner is based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and consideration of the Veteran's reported history, and is consistent with the other evidence of record.  The examiner also considered the Veteran's history of possible radiation exposure.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  For these reasons, the Board attaches significant probative value to the October 2016 VA examiner's opinion.  There is no controverting medical opinion of record.  

The most probative evidence of record shows that the cause of the Veteran's current kidney disorder is not related to service, to include any exposure to ionizing radiation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Ultimately, in the absence of competent medical evidence showing an etiological relationship between the Veteran's current kidney disorder and his service, to include any exposure to ionizing radiation, the criteria for establishing service connection for a kidney disorder have not been established.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.012; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a kidney disorder, claimed as due to exposure to ionizing radiation, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


